Citation Nr: 1641240	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-30 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease with reactive airway disease, for the purpose of accrued benefits.

2.  Entitlement to a rating in excess of 60 percent for chronic obstructive pulmonary disease (COPD) with mixed emphysematous and chronic bronchitis pattern, for the purpose of accrued benefits.  

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status, for the purpose of accrued benefits.  

4.  Entitlement to service connection for the cause of the Veteran's death. 

5.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C. § 1318.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty service from November 1944 to June 1946.  He died in November 2011 and the appellant is his surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant and her son presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The issues numbered one through four as listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that she wanted to withdraw the claim       for entitlement to DIC under the provisions of 38 U.S.C. § 1318.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to DIC under the provisions of 38 U.S.C. § 1318 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that she wanted to withdraw the claim      for entitlement to DIC under the provisions of 38 U.S.C. § 1318.  See hearing transcript.  As appellant has withdrawn her appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 


ORDER

The issue of entitlement to DIC under the provisions of 38 U.S.C. § 1318 is dismissed.


REMAND

The evidence of record indicates that the Veteran only received VA treatment at the VA Medical Center in Sioux Falls, South Dakota, to include during an admission prior to his November 2011 death.  His complete record of treatment from this facility dated from January 2010 must be obtained on remand to properly adjudicate the appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete record of treatment from the VA Medical Center in Sioux Falls, South Dakota, dated from January 2010 through November 2011.  


2.  Readjudicate the claims remaining on appeal.   If the benefits sought remain denied, furnish the appellant and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


